                                                                     JS-6

 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                                      WESTERN DIVISION
11   LORCAN T. KILROY,                      ) NO. CV 16-09068-DMG (JDE)
                                            )
12                         Plaintiff,       )
                                            ) JUDGMENT
13                    v.                    )
                                            )
     LOS ANGELES UNIFIED                    )
14                                          )
     SCHOOL DISTRICT BOARD                  )
15                                          )
     OF EDUCATION, et al.,
                                            )
16                                          )
                           Defendants.      )
17
18
           Pursuant to the Orders Accepting Findings and Recommendations of the
19
     United States Magistrate Judge,
20
           IT IS HEREBY ADJUDGED as follows:
21
           1.      Plaintiff Lorcan T. Kilroy (“Plaintiff”) shall take nothing by his
22
     First Amended Complaint.
23
           2.      This action is dismissed with prejudice in its entirety as to
24
     Defendant Los Angeles Unified School District Board of Education and as to
25
     Defendants John Plevack, Paula Greene, Justo Avila, George McKenna, Scott
26
     Schmerelson, Monica Ratliff, Ref Rodriguez in their respective official
27
     capacities;
28
 1         3.    Claims Nine and Ten in Plaintiff’s First Amended Complaint,
 2   alleging violations of 42 U.S.C. § 1983 against Defendants John Plevack, Paula
 3   Greene, Justo Avila, George McKenna, Scott Schmerelson, Monica Ratliff,
 4   and Ref Rodriguez in their respective individual capacities, are dismissed with
 5   prejudice; and
 6         3.    All remaining claims alleged by Plaintiff in the First Amended
 7   Complaint against Defendants John Plevack, Paula Greene, Justo Avila,
 8   George McKenna, Scott Schmerelson, Monica Ratliff, Ref Rodriguez, and
 9   Michel Veniza, are dismissed without prejudice to Plaintiff asserting such
10   claims in state court.
11
12   DATED: March 29, 2019
13                                              ______________________________
                                                DOLLY M. GEE
14
                                                United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
